                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


RICKY HOWARD JONES,

       Petitioner,

     v.                                                    Case No. 20-CV-616

DYLON RADTKE,

      Respondent.


                                           ORDER


       Ricky Howard Jones filed a petition for a writ of habeas corpus on April 16, 2020.

(Docket # 1.) However, Jones’ petition did not include a signed statement declaring under

penalty of perjury that the information in his petition was true and correct. Jones also filed a

motion for leave to proceed without prepayment of the filing fee. (Docket # 5.) Although

Jones included a prison trust account statement (Docket # 6), it was not certified.

       On May 7, 2020, I ordered Jones to supplement his petition with a signed statement

declaring under penalty of perjury that the information in his petition for a writ of habeas

was true and correct. (Docket # 7.) I also ordered Jones to supplement his motion with a

certified trust account statement with thirty (30) days. (Docket # 7) Id.) As of the date of this

order, the court has not received either document.

       Jones shall have ten (10) days to supplement his petition and motion as ordered. If

Jones fails to file a certified copy of his prison trust account statement to supplement his

motion to proceed without prepayment of the filing fee OR pay the $5.00 filing fee, or fails

to submit a signed statement attesting to the truth of the information in his petition, I will




           Case 2:20-cv-00616-NJ Filed 06/17/20 Page 1 of 2 Document 8
recommend that this action be dismissed with prejudice and without further notice for

failure to prosecute.

       IT IS HEREBY ORDERED that Jones shall have ten (10) days from the date of this

order to pay the $5.00 filing fee OR file a certified copy of his prison trust account statement

to supplement his motion to proceed without prepayment of the filing fee.

       IT IS FURTHER ORDERED that Jones shall have ten (10) days to file a signed

statement declaring under penalty of perjury that the information in his petition for a writ of

habeas corpus is true and correct.



       Dated at Milwaukee, Wisconsin this 17th day of June, 2020.


                                                   BY THE COURT

                                                   s/Nancy Joseph_____________
                                                   NANCY JOSEPH
                                                   United States Magistrate Judge




                                         2
           Case 2:20-cv-00616-NJ Filed 06/17/20 Page 2 of 2 Document 8
